VLADECK, RASKIN 8 CLARK, PC.

By ECF

Hon. Naomi Reice Buchwald
United States District Court Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re:
Dear Judge Buchwald:

Susan J. WALSH
212-403-7348
SWALSH@VLADECK.COM

November 26, 2019

 

 

USDC SDNY
| DOCUMENT

| ELECTRONICALLY FILED
‘| DOC #:

ATE FILED: A

United States v. Alberto Moreta, $119 Cr 307 (NRB)

I represent Alberto Moreta in the above captioned matter scheduled for a status

conference on December 16, 2019.

I am writing to request that my client be excused from personally appearing with counsel
on Tuesday, December 17". Mr. Moreta works and resides just outside of Boston,
Massachusetts. He is a young man of very limited means and the cost and opportunity cost of
travel to New York City is not insubstantial. He was recently before the Court last week and he
will need to travel and find housing in NYC again both to prepare for trial and attend trial. Mr.
Moreta is under supervision in Massachusetts and has been compliant since his release on an
$85,000 unsecured p.r. bond co-signed by his mother and his wife.

I will appear on his behalf and respectfully request that he be excused for this appearanc¢,

The Government has no objection.

ec: AUSA Ryan Finkel (by email and ECF)

1039149 v1
565 FirtH AVENUE, STH FLoor, New York, NEw YORK 10017 +

 

dBiechunld,

 

 

(P) 212-403-7300 ¢ (F) 212-221-3172
